        Case 1:17-cv-01803-PGG Document 85 Filed 12/07/18 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF NEW YORK

BYTEMARK, INC.,           §
                          §
           Plaintiffs,    §             Civil Action No. 1:17-cv-01803-PGG
vs.                       §
                                        Hon. Paul G. Gardephe
                          §
                          §
XEROX CORP., ACS          §
TRANSPORT SOLUTIONS,      §
INC., XEROX TRANSPORT     §
SOLUTIONS, INC., CONDUENT §              UNOPPOSED MOTION AND BRIEF
INC., and NEW JERSEY      §                IN SUPPORT OF MOTION TO
TRANSIT CORP.,            §               WITHDRAW AS COUNSEL FOR
                          §                      DEFENDANTS
           Defendants.    §
                          §



      The McKool Smith Law Firm has appeared as counsel on behalf of

Defendants, Xerox Corp., ACS Transport Solutions, Inc., Xerox Transport

Solutions, Inc., Conduent Inc., and New Jersey Transit Corp., (“Defendants”). The

Defendants are fully represented in this case. As such, the law firm of Fishman

Stewart PLLC hereby requests to withdraw as counsel of record for all Defendants.

The Defendants do not object to this motion.

      For the foregoing reasons, Fishman Stewart PLLC and its attorneys, Douglas

P. LaLone, Thomas E. Donahue, Michael T. Fluhler, and Christopher W. Wen,

respectfully request that the Court withdraw them as attorneys of record from the

docket and remove them from electronic notices in this case.
       Case 1:17-cv-01803-PGG Document 85 Filed 12/07/18 Page 2 of 2




Dated: December 7, 2018              Respectfully submitted,

                                     FISHMAN STEWART PLLC

                               By:   /s/ Douglas P. LaLone (P45751)
                                     Douglas P. LaLone (P45751)
                                     Thomas E. Donahue (P57089)
                                     39533 Woodward Ave., Suite 140
                                     Bloomfield Hills, MI 48304
                                     Tel.: (248) 594-0600
                                     Fax: (248) 594-0610
                                     dlalone@fishstewip.com

/s/David Dehoney                       /s/David Sochia
David Dehoney                          David Sochia
McKool Smith                           McKool Smith
One Bryant Park                        300 Crescent Court
47th Flr                               Suite 1500
New York, NY 10036                     Dallas, Texas 75201
Tel: (212) 402-9424                    Tel: (214) 978-4245
Fax: (212) 402-9444                    Fax: (214) 978-9444
ddehoney@mckoolsmith.com               dsochia@mckoolsmith.com

                                       Attorneys for Defendants

                        CERTIFICATE OF SERVICE

      The undersigned certifies that on December 7, 2018, Motion to Withdraw

Counsel was served via e-mail on the following counsel of record:

Dariush Keyhani
Counsel for Plaintiff Bytemark
Meredith & Keyhani, P.L.L.C.
125 Park Avenue, 25th Floor
New York, NY 10017
(211) 380-1325
Dkeyhani@meredithKeyhani.com
                                                  /s/ Gayna Lee Mellema
                                                  Gayna Lee Mellema

                                        2
